DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 08/01/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 3-7 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I (i.e., the original invention as in claim 1, which was the only claim filed in Applicant’s initial filing for the instant application on 06/02/2020 and is now canceled in Applicant’s response received on 08/01/2022 after the non-final Office action of 04/01/2022) and Invention II (i.e., newly added claims 3-4) and Invention III (i.e., newly added claim 5-7) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
In the instant case, subcombination I (i.e., original claim 1) is drawn to creating a potential customer pool of customers for which a replacement product and replacement financial agreement have financial terms substantially similar to those of a current product and current financial agreement such that a summary report is generated that includes the pool of customers, the total number of those customers and divided by segments correspond to at least one of the current make and model or model year of the customers’ vehicles. 
Also, subcombination II (claims 3, 4) has separate utility such as an automotive filtering system with remote server associating a network account to at least one filtering scheme, at least one matching scheme, at least one set of logical matching elements, and at least one set of filtering elements, and said server further receiving network access requests from a client computer and executing said associated filtering scheme utilizing said associated set of logical filtering elements and executing said associated matching scheme utilizing said associated set of logical matching elements wherein said executing involves dividing hypothetical incentive data into first and second segments corresponding to a make/model or model year customer vehicle category and transmitting based on the category the first segment to a first processing node and the second segment to a second processing node and receiving summary results from each node and generating based on the summary results from each processing node a summary report of the hypothetical incentive data divided by the first and second segments.  These associating, filtering scheme/elements and matching scheme/elements features are not a part of originally filed claim 1 (Invention I) and also the summary results in now canceled claim 1 differ from summary results in newly claimed claim 4.  With claim 1, the summary report includes customers in a potential customer pool, for which a replacement product and a replacement financial agreement has financial terms substantially similar to financial terms of a current product and current financial agreement, including the total number of customers in the potential customer pool, divided by segments corresponding to at least one of the current make and model or model year of the customers’ vehicles.  The summary report of claim 4 does not include customer information.  
Further, subcombination III (claims 5-7) has separate utility such as a method for converting, by a content server, non-standardized updated information about automotive-individual relationships into a standardized format as well as generating and transmitting a message containing the updated information to users.  Such features are not mentioning with Invention I or Invention II.
See MPEP § 806.05(d).
Regarding newly added claim 2, this claim recites some of the elements previously presented in now canceled claim 1 (i.e., receiving customer data and hypothetical incentive data, create a potential customer pool comprising one or more customers for which a replacement product and a replacement financial agreement has financial terms substantially similar to financial terms of a current product and current financial agreement, and generating a summary report that includes the customers in the potential customer pool) along with additional elements that further narrow the generating of the summary report to include generating graphical user interfaces and interaction with such.  Therefore, newly added claim 2 is considered as pertaining to Invention I.  
 Since Applicant has received an action on the merits for the originally presented invention (i.e., Invention I previously represented in now canceled claim 1 and now represented in newly added claim 2), this invention has been constructively elected by original presentation for prosecution on the merits.  A rejection of claim 2 is detailed below whereas claims 3-7 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims
Claim 1 has been canceled in Applicant’s response received on 08/01/2022 while claims 2-7 have been newly added.  Per this Office action, claims 3-7 have been withdrawn from considered by the Examiner as explained above with respect to election by original presentation.  Newly added claim 2 has been examined and is pending.

Response to Arguments
The prior non-final Office action addressed the only pending claim, i.e., claim 1.  Claim 1 has been canceled by Applicant in response to that prior non-final Office action.  Therefore, the prior rejections pertaining to claim 1 are moot.
Regarding newly added claim 2, Applicant argues the features pertaining to the graphical user interfaces track with the eligible features in the Core Wireless decision.  Examiner respectfully disagrees.  The improvement in Core Wireless involved navigating aspects of interfaces and applications such that the navigating to desired information within an application resulted in circumventing or eliminating additional navigation steps by a user.  This was due to the snapshot summary view window provided to the user without launching the application summarized by the snapshot and due to the snapshot summary view’s functionality to then enable the launch of the application if the user chose to do so through interaction with the snapshot summary view.  Also, the improvement was particular to small screens on small devices.  The decision noted, “The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens.  It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.””.  Whereas the invention in Core Wireless eliminated the need of extra steps to reach desired data/functionality, there is no indication of this kind of feature in Applicant’s claim with respect to Applicant’s claimed interfaces.  Also, the launched/unlaunched aspects are different than in Core Wireless.  For example, based on Applicant’s specification, there is an application open or in a launched state providing analysis and results about customers and incentives (0111, Figs. 41-43).  The results or “the summary report” according to claim 2 are rendered in a first and second graphical user interface.  These summary views in the first and second graphical user interface are not the same as the summary view in Core Wireless as there is no indication that Applicant’s first and second graphical user interfaces of summary information are rendered without launch of the application that enables the specifics provided in the summary information which is different from Core Wireless.  Applicant’s claim conveys a more traditional scenario where an open application executes instructions and provides a summary report window listing certain records of information and in which a user can click on a record in the listing which launches a new window with more granular detail about the record selected by the user.  This scenario is different than Core Wireless.  Also, it would be expected that the more granular detail record of a particular customer would be in an “unlaunched” state if a user has not indicated which particular customer they want to explore further.  It is unclear what technical improvement is involved by the “un-launched” state recited in claim 2 as the wording of the claim does not convey an alignment with the specifics of Core Wireless.  Also, unlike Core Wireless Applicant’s specification does not similarly describe or address any particular deficit relating to the efficient functioning of a computer or device such that the functioning of the computer/device is improved or that a particular technological problem is solved.  Rather, Applicant’s graphical user interfaces as conveyed by the claim and specification are providing information that is helpful to a user (such as a dealer) in making decisions about potential customers (e.g., 0209 – transmission of alerts informs the dealership of sales opportunities) which is not considered an improvement to technology or a computer or interface.  This is similar to the ineligible claims at issue in Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) in which the claims were focused on providing information to a user in a way that helps them process information more quickly and not focused on improving computers or technology.  The fact that there is more than one graphical user interface in Applicant’s claim 2 does not offer any further details to change such conclusion regarding a lack of technical improvement.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, claim 1 passes Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of generating a summary report from customer data and hypothetical incentive data of potential customers for which a replacement product and a replacement financial agreement has financial terms substantially similar to financial terms of a current product and current financial agreement.  The limitations that recite an abstract idea are indicated in bold below:

receiving customer data corresponding to financial terms of current agreements of one or more customers; 
receiving hypothetical incentive data comprising one or more incentives; 
using the customer data and the hypothetical incentive data to create a potential customer pool comprising one or more customers for which a replacement product and a replacement financial agreement has financial terms substantially similar to financial terms of a current product and current financial agreement; 
generating a summary report that includes the customers in the potential customer pool, the summary report including the total number of customers in the potential customer pool, divided by segments, wherein generating the summary report comprises generating first data for rendering a first interactive graphical user interface and generating second data for rendering a second interactive graphical user interface, the first interactive graphical user interface comprising a dealer interface and a customer interface, the second interactive graphical user interface comprising an alert; 
launching, in response to user selection of a control in the first or second interactive graphical user interface, a third graphical user interface specific to the potential customer and the replacement product and comprising the potential customer's available transaction data; wherein the third graphical user interface can be reached directly from the second graphical user interface, wherein the second graphical user interface displays a limited list of data rows corresponding to potential customers and vehicles, each of the rows being selectable to launch a respective graphical user interface and enable data for the selected customers and vehicle to be seen within the respective graphical user interface, and wherein the alert is displayed in the second graphical user interface while the respective graphical user interfaces corresponding to potential customers are in an un-launched state.

The limitations fall under the abstract idea subject matter grouping of certain methods of organizing human activity because such limitations pertain to product sales and financial agreements involving customers which is a sub-group corresponding to certain method of organizing human activity.  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of the interactive graphical user interfaces are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer elements or merely using computers as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  As recited, the graphical user interfaces do not convey a particular technical improvement in the field of graphical user interfaces since they rather convey providing a user with helpful information including potential customers, an alert, a replacement product, transaction data, and vehicles.  This is considered similar to the claims at issue in Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) in which the claims were focused on providing information to a user in a way that helps them process information more quickly and not focused on improving computers or technology.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the graphical user interface elements do not impose any meaningful limits on practicing the abstract idea.   
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements of the graphical user interfaces amount to no more than mere instructions to apply the exception using generic computer elements or merely using computers as a tool to perform an abstract idea.  The disclosures of Barker US 2008/0201163 A1 (cited on previous PTO-892), Collier et al. US 2012/0101891 A1 (newly cited on PTO-892), and Ertle US 2004/0068442 A1 (newly cited on PTO-892) with respect to graphical user interfaces also indicate the graphical user interfaces claimed by Applicant are no more than well-understood, routine and conventional. Therefore, the additional elements of the graphical user interfaces do not provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al., US 2008/0201163 A1 (hereinafter “Barker”) in view of Collier et al. US 2012/0101891 A1 (hereinafter “Collier”).

Regarding claim 2, Barker discloses a method of evaluating the effect of planned, future or hypothetical incentive programs on a financial arrangement that could be offered to a customer, the method comprising the steps of: 
receiving customer data corresponding to financial terms of current agreements of one or more customers (search for current vehicle owners and display a set of data pertaining to the financial records and vehicle data – Para. [0024], [0035]); 
receiving hypothetical incentive data comprising one or more incentives (system allows end-user to indicate adjustments such as an additional $1000 incentive for trade-in – Para. [0026]); 
using the customer data and the hypothetical incentive data to create a potential customer pool comprising one or more customers for which a replacement product and a replacement financial agreement has financial terms substantially similar to financial terms of a current product and current financial agreement (when displaying the set of vehicle owner data (from Para. [0024]), the system may also display the value-difference between the financial terms of the original vehicle versus the financial terms of the new vehicle - Para. [0025]; determine value of new vehicle – Para. [0025], after adjustments are received such as an incentive, the new value-difference is determined and the results are displayed again including vehicle and owner information – Para. [0026], [0027]; Para. [0047], [0048], [0050]-[0052]); 
generating a summary report that includes the customers in the potential customer pool, the summary report including the total number of customers in the potential customer pool, divided by segments, (web application displays summary information (e.g., customer lists) to end user – Para. [0096], [0097], [0099], [0100], Figs. 14, 17 and 18); 
wherein generating the summary report comprises generating first data for rendering a first interactive graphical user interface and generating second data for rendering a second interactive graphical user interface, the first interactive graphical user interface comprising a dealer interface (see Collier below regarding “customer interface”), the second interactive graphical user interface comprising an alert (first: 0035, 0047, 0048, 0098, Fig. 15 - interactive interfaces for end-user such as dealer to query system…enter search criteria input requesting set of customers and enter interest information; second: Figs. 14, 17 and 18 and 0097, 0100 - interactive interface providing listing of customers where the listing is interpreted as an alert or notification); 
launching, in response to user selection of a control in the first or second interactive graphical user interface, a third graphical user interface specific to the potential customer and the replacement product and comprising the potential customer's available transaction data (customer lists - Figs. 14, 17, 18; individual customer details – Figs. 19A-19B, 0101, 0103); 
wherein the third graphical user interface can be reached directly from the second graphical user interface, wherein the second graphical user interface displays a limited list of data rows corresponding to potential customers and vehicles, each of the rows being selectable to launch a respective graphical user interface and enable data for the selected customers and vehicle to be seen within the respective graphical user interface, and wherein the alert is displayed in the second graphical user interface while the respective graphical user interfaces corresponding to potential customers are in an un-launched state (customer lists - Figs. 14, 17, 18; individual customer details – Figs. 19A-19B, 0101, 0103).
Barker does not disclose the claimed customer interface.  However, in analogous art, Collier discloses a car pricing and purchasing system and method (0035-0037).  Collier specifically discloses a graphical user interface for potential customers (0037-0039, 0042, 0053, Figs. 10, 16, 0055 – interface for potential customers requesting information about cars…app/customer device).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the interface teachings of Barker to include a customer interface taught by Collier so that as suggested by Collier customers can also have the opportunity to investigate potential vehicle options.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ertle US 2004/0068442 A1 Method and system of locating and selling pre-owned vehicles (teaches three different interactive interfaces including one for customers for vehicles).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALISSA D KARMIS/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683